Citation Nr: 1009415	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2006, a statement of the case was issued in December 2007, 
and a substantive appeal was received in January 2008.

In September 2008, the Veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this proceeding is associated with the claims 
file.  During the hearing, the Veteran submitted additional 
evidence and waived initial RO review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

In the present case, the Veteran has been diagnosed with PTSD 
but there has been no verification that an in-service 
stressor occurred.  The Board also notes that while the 
Veteran alleges combat participation, the Veteran's service 
records do not contain medals or decorations that 
specifically denote combat with the enemy.

Central to this case is the question of the verification of 
the Veteran's stressors.  The Veteran described the following 
stressors while serving in Vietnam: (1) serving as a door 
gunner in helicopters throughout the Mekong Delta; (2) being 
engaged in combat with the enemy while delivering records to 
service members throughout the Mekong Delta; and (3) being in 
a fire fight while flying in a helicopter, in which he almost 
lost his hearing.  The Board observes that the Veteran's 
service treatment records show that on September 18, 1970 he 
complained of a feeling of fullness in the left ear since 
flying in a Chinook helicopter the previous day; however, the 
Board is unclear as to whether this specific incident is the 
same incident as the Veteran's claimed fire fight.  The 
Veteran's service personnel records document that in April 
1970 he was stationed with the 292d Finance Section 
(Disbursing) USARPAC, and that he left Vietnam in October 
1970.

On remand, further efforts should be undertaken to obtain 
additional information that may corroborate the Veteran's 
claimed stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  The Veteran has provided evidence 
which may be sufficient to verify stressors through the 
United States Army & Joint Services Records Research Center 
(JSRRC), and no attempt for verification has been made; 
therefore, the AMC/RO should attempt to verify the claimed 
stressors through JSRRC.

Specifically, the AMC/RO should direct the JSRRC to review 
Operational Reports and Lessons Learned (ORLLs), morning 
reports, and any other appropriate documents pertaining to 
the Veteran's unit.  The Veteran had approximately 6 months 
of service in Vietnam, from April 14, 1970 to October 8, 
1970.  After reviewing these records the JSRRC should note 
whether the type of incidents described by the Veteran are in 
any way typical of the experiences of soldiers with the same 
military occupational specialty from the Veteran's unit.  
Documentation of the exact incidents described by the Veteran 
is not necessary.  Suozzi v Brown, 10 Vet. App. 307 (1997).

Additionally, although a request for service personnel 
records was made to the National Personnel Records Center 
(NPRC) in December 2007, the Veteran's entire service 
personnel record was not requested.  In order to afford the 
Veteran every consideration with his appeal, the Board 
believes it appropriate to request all of the Veteran's 
service personnel records in order to more fully address his 
contentions.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should request the NPRC to 
furnish all of the Veteran's service 
personnel records that are not already 
incorporated into the claims file.

2.  The AMC/RO should direct the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) to provide any information that 
might corroborate the Veteran's alleged 
stressors, specifically: (1) serving as a 
door gunner in helicopters throughout the 
Mekong Delta; (2) being engaged in combat 
with the enemy while delivering records to 
service members throughout the Mekong 
Delta; and (3) being in a fire fight while 
flying in a helicopter (specifically (but 
not only) considering September 17, 1970).

The Veteran's service personnel records 
document that his military occupational 
specialty was a finance specialist, that 
in April 1970 he was stationed with the 
292d Finance Section (Disbursing) USARPAC, 
and that he left Vietnam in October 1970.  
The JSRRC should review Operational 
Reports and Lessons Learned (ORLLs), 
morning reports, and any other appropriate 
records from the Veteran's unit.

3.  Following the above, the AMC/RO should 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service.  If the 
AMC/RO determines that the record verifies 
the existence of a stressor or stressors, 
the AMC/RO should specify what stressor or 
stressors in service it has determined are 
established by the record.  In reaching 
this determination, the AMC/RO should 
address any credibility questions raised 
by the record.

4.  After completion of the above, the 
Veteran should then be scheduled for an 
appropriate VA psychiatric examination.  
It is imperative that the claims folder be 
reviewed in conjunction with the 
examination.  The examiner should be 
furnished the details of any claimed 
stressor(s) that have been corroboarated.  
Any medically indicated special tests 
should be accomplished, and all special 
tests and clinical findings should be 
clearly reported.

The examiner should clearly report all 
psychiatric disabilities found to be 
present.  If the Veteran does not suffer 
from any current acquired psychiatric 
disability, the examiner should so state.

As to each acquired psychiatric disability 
which is diagnosed, the examiner should 
respond to the following:

Is it at least as likely as not (i.e., 50% 
or higher degree of probability) that the 
psychiatric disability was manifested 
during or otherwise caused by the 
Veteran's active duty service or any 
incident therein?

In answering this question, the examiner 
should explain the medical rationale for 
any conclusions and discuss any relevant 
service and post-service medical records.  
If PTSD is diagnosed, the examiner should 
identify the particular stressor(s) 
supporting the diagnosis.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
explain why an answer would be 
speculative.

5.  After completion of the above and any 
further development deemed necessary by 
the AMC/RO, the issue of entitlement to 
service connection for an acquired 
psychiatric disability, including PTSD, 
should be readjudicated.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


